Title: From Thomas Jefferson to E. Copeland, Jr., 9 December 1824
From: Jefferson, Thomas
To: Copeland, E., Jr.


Sir
Monto
Dec. 9. 24.
I yesterday recd a letter from mr Thompson Collector of N.Y informing me of the arrival there of some boxes of wine and other supplies for me from Messrs Dodge & Oxnard. he forwarded me also their letter of Sep 18. and invoice amounting to 659 fr–30. C. supposing this sum equal to 123. D 70 C I have this day desired Colo Peyton  my Richmond correspdt to remit you that sum. if there be any inaccuracy from exchange this may be rectified in our next transaction, for the present invoice contains only a part of my wines there being yet 250. bottles of vin rouge de Bergasse and  a 30. gallon cask of vin ordinaire, which for want of ship room in the Argus, by which the others came they will send by a schooner bound for Boston and to sail within 3. or 4. weeks. on the arrivel of the wines be so good as to forward them without waiting to consult me to Colo Peyton of Richmd through whom their cost shall be promptly remitted you. be pleased to accept my respectful salutns.Th:J.P.S. be so good as to forward the inclosed to Messrs D. & O. by the first safe occasion.